     Case 2:19-cv-10549-KES Document 32 Filed 05/06/20 Page 1 of 1 Page ID #:87




 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA

10    RAFAEL ARROYO, JR,                             ) Case No.: 2:19-cv-10549-KES
                                                     )
11                Plaintiff,                         )
                                                     ) ORDER
12
         v.                                          )
      UNITED R & R BUSINESS ENTERPRISES,             )
13    INC., a California Corporation;                )
      MHFR ENERGY, INC., a California                )
14    Corporation; and Does 1-10,                    )
                                                     )
15                Defendants.                        )
                                                     )
16                                                   )
                                                     )
17
18                                              ORDER
19
20            The Court hereby vacates all currently set dates, with the expectation that the

21    parties will file a Joint Stipulation for Dismissal within 60 days.

22    IT IS SO ORDERED.

23
24    Dated: May 6, 2020                _____________________________________
                                        HONORABLE KAREN E. SCOTT
25                                      United States District Judge
26
27
28    Notice of Settlement             -1-               2:19-cv-10549-KES
